DETAILED ACTION
Applicant's response, filed 09 Nov. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 Nov. 2021 has been entered.


Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is the filing date of 02 Oct. 2019.

Status of Claims
Claims 3-4 and 13-14 are cancelled.
Claims 1-2, 5-12, and 15-22 are pending.
Claims 1-2, 5-12, and 15-22 are rejected.
Claims 1 and 11 are objected to.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 11 recite “…identifying, using the first feature learning algorithm, in the genetic training set data… to identify a plurality of gene combinations…”, which is nonsensical and should recite “…identifying, using the first feature learning algorithm, in the genetic training set data…a plurality of gene combinations…”, such that the claim does not recite “identifying…to identify a plurality of gene combinations”.
 Appropriate correction is required.

Claim Interpretation
Independent claims 1 and 11 recite “causal nodes”, which are discussed in the specification [0011]. The term is interpreted to mean a data structure that links one or more effects to one or more causes.
Claims 5, 9, 15, and 19 recite “cause link elements”. The term is discussed in the specification [0048] and Fig. 2, and is interpreted to mean any edge connected to a symptomatic causal node.
Claims 9 and 19 recite “symptomatic sibling node”. The term is discussed in [0011] of the specification and is interpreted to mean a symptomatic node that has a genotypic effect link to a genotype that has a genotypic effect link to a second symptom.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5-13, and 15-22 under 35 U.S.C. 112(b) has been withdrawn in view of claim amendments and/or cancellations received 09 Nov. 2021.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 3 and 13 under 35 U.S.C. 112(d) has been withdrawn in view of the cancellation of these claims received 09 Nov. 2021.

Claim Rejections - 35 USC § 101
The rejection of claims 3 and 13 under 35 U.S.C. 101 has been withdrawn in view of the cancellation of these claims received 09 Nov. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is previously recited.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 11 being representative) is directed to a system and method for generating a genotypic causal model of a disease state. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined whether the claimed subject matter is directed to a law of nature, natural phenomenon, or an abstract idea.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 11 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
generating a machine-learning model including a causal graph containing a plurality of causal nodes, wherein:
the plurality of causal nodes including a plurality of genotypic causal nodes and a plurality of symptomatic causal nodes;
the machine-learning model comprises a trained machine-learning model trained by a genetic training set and a symptomatic training set;
the machine-learning model is configured to receive a genetic sequence comprising a series of genes identified in a nucleotide sequence of chromosomal nucleic acid of a human subject and a first symptomatic datum as inputs;
the machine-learning model is configured to output at least a path in the causal graph from inputs in the genetic sequence to outputs at the first symptomatic datum, wherein the at least a path contains at least a genotypic node and at least a linked symptomatic node; and
generating the machine learning model including the causal graph further comprises:
generating, using a first feature learning algorithm, the plurality of  genotypic causal nodes, wherein each genotypic causal node includes a disease state and a gene combination correlated with the disease state, wherein generating the plurality of genotypic causal nodes comprises:
identifying, using the first feature learning algorithm, in the genetic training data, wherein the training data correlates a plurality of pairs of genetic sequences and disease sates, a plurality of gene combinations correlated with each disease state of a plurality of disease states identified in the plurality of pairs, said features feature learning algorithm comprising a machine learning algorithm configured to identify associations within the genetic training data;
generating, using a second feature learning algorithm, the plurality of symptomatic nodes, wherein each symptomatic node includes a disease state and at least a correlated symptom.
connecting the plurality of symptomatic nodes to the plurality of genotypic nodes by instantiating edges connecting disease states of symptomatic nodes to matching disease states of genotypic nodes; and
generating a causal model as a function of the at least a path in the causal graph including the at least a genotypic node and the at least a linked symptomatic node.
The above identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the steps of generating a machine-learning model including a causal graph containing a plurality of causal nodes, wherein the machine learning model is trained by a genetic training set and a symptomatic training set, wherein the machine learning-model is configured to receive genetic sequence data and symptomatic data, and wherein the machine learning model is configured to output at least a path in the causal graph, and generating the machine learning model by using a first feature learning algorithm to generate a plurality of genotypic causal nodes which include a disease state and correlated gene combination by identifying the correlations within the genetic training data and using a second feature learning algorithm to generate the plurality of symptomatic nodes which include a disease state and correlated symptoms, connecting the plurality of symptomatic nodes to genotypic nodes by creating edges between shared disease states of the nodes, and then generating a causal model as a function of the path in the causal graph fall under the mental process grouping of abstract ideas. Generating a machine learning model by training the model on a genetic and symptomatic training set, includes embodiments of machine learning models such as linear regression or k-means clustering. Generating a trained linear regression classifier involves minimizing the square difference between predicted outcomes and actual outcomes, as discussed in Applicant’s specification [0025]-[0026]. As such, the steps of generating a machine learning model by training the model is recited at high level of generality, and includes embodiments in which the training process only requires minimizing errors for output of a regression model, such that it could be practically performed in the human mind. Furthermore, inputting a series of genes and a symptomatic datum into a trained machine learning model involves substituting variables in the model with data, which can be practically performed in the mind or with pen and paper. Outputting a path in the causal graph based on inputs in the genetic sequence and outputs at the first symptomatic data involves analyzing the causal graph to identify a path which links the input genetic sequence to an output at the first symptomatic data, which amounts to analysis of data which can be practically performed in the mind. Similarly, generating the machine learning model by using a first and second feature learning algorithm to generate a plurality of genotypic and symptomatic causal nodes comprising correlated data involve using machine learning algorithms to train machine learning models and identify correlations between a disease and gene combination and between a disease and symptom combination. Given the steps are recited at a high level of generality, the limitations include embodiments of training machine learning models (e.g. linear regression and k-means clustering), such that the steps can be practically performed in the mind or with pen and paper.  Furthermore, connecting the symptomatic and genotypic nodes based on shared disease states, involves analyzing the disease states of the nodes to find matches and drawing edges between them, while generating a causal model based on a path in the causal graph involves analysis of the causal graph to identify a path, both of which can be practically performed in the mind or with pen and paper.  Furthermore, other than reciting the above recited mental process steps are carried out by a computing device, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations fall under the mental process grouping of abstract ideas.
Furthermore, the steps of generating a machine-learning model, wherein the machine-learning model comprises a trained machine-learning model trained by a genetic-training set and a symptomatic training set and is configured to receive input data, by generating a plurality of genotypic and symptomatic causal nodes using a first and second feature learning algorithm, respectively, and connecting the symptomatic nodes to the genotypic nodes fall under the mathematical concept grouping of abstract ideas. As discussed above, training and generating a machine learning model includes embodiments of machine learning models such as linear regression or k-means clustering. Generating a trained linear regression classifier involves minimizing the square difference between predicted outcomes and actual outcomes, as discussed in Applicant’s specification [0025]-[0026], which necessarily requires carrying out a series of mathematical calculations (e.g. subtraction). Therefore, training and generating a machine learning model by generating a plurality of genotypic and symptomatic causal nodes using feature learning algorithms amounts to a textual equivalent to performing mathematical calculations. Furthermore, generating the machine-learning model comprising a causal graph by using a first and second feature learning algorithm to identify correlations between disease states and genes and disease states and symptoms, respectively, in order to generate a plurality of causal nodes, and connecting the nodes according to matching disease states (e.g. according to the correlations) amounts to a textual equivalent of a mathematical relationship. This is similar to the claims in Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014), wherein the courts found that claims directed to organizing information and manipulating information through mathematical correlations recited a mathematical relationship.  See MPEP 2106.04(a)(2) I. A. As such, these limitations fall under the mathematical concept grouping of abstract ideas.
Dependent claims 2, 5-10, 12, and 15-22 further recite an abstract idea. Dependent 2 and 12 further recite the mental process and mathematical concept of a k-means clustering algorithm. Dependent claims 5 and 15 further recite the mental process of analysis of each symptomatic causal node to include a plurality of cause link elements, each identifying a causal node. Dependent claims 6 and 16 further recite the mental process of identifying a plurality of paths in the causal graph from inputs in the genetic sequence to outputs at the symptomatic datum. Dependent claims 7 and 17 further recite the mental process of selecting the most probably path using the second symptomatic datum. Dependent claims 8 and 18 further recite the mental process of identifying a path through the graph from the genetic sequence to the second symptomatic datum; and determining that the identified path matches a path of the plurality of paths. Dependent claims 9 and 19 further recite the mental process of identifying a symptomatic node contains a cause link element matching a causal node in a path of the plurality of paths; and eliminating a path. Dependent claims 10 and 20 further recite the mental process of determining that the second symptomatic datum contradicts a causal node of a path of the plurality of paths; and eliminating the path. Dependent claims 21-22 further recite the mental process and mathematical concept of generating a plurality of clusters comprising a symptom associated with one or more disease states by the second feature learning algorithm, including a fuzzy logic algorithm. Thus claims 1-2, 5-12, and 15-22 recite an abstract idea. [Step 2A, Prong 1: YES]
Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 5-6, 8-10, 12, 15-16, and 18-22 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 11 include:
a computing device;
receiving the symptomatic training set including a plurality of data entries containing a plurality of data entries containing a plurality of symptoms and a plurality of disease states, wherein each data entry includes a disease state and at least a correlated symptom.
The additional elements of claims 7 and 17 include:
receiving a second symptomatic datum. 
A computing device and receiving data are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, a computing device and receiving data does not integrate the recited judicial exception into a practical application.
Furthermore, receiving the symptomatic training set and second symptomatic datum only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity, which does not integrate the recite judicial exception into a practical application. 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 1-2, 5-12, and 15-22 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2, 5-6, 8-10, 12, 15-16, and 18-22 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 11 include:
a computing device;
receiving the symptomatic training set including a plurality of data entries containing a plurality of data entries containing a plurality of symptoms and a plurality of disease states, wherein each data entry includes a disease state and at least a correlated symptom.
The additional elements of claims 7 and 17 include:
receiving a second symptomatic datum. 
A computing device and receiving data are conventional computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, do not integrate the recited judicial exception into a practical application.
Further regarding receiving the symptomatic training set and the second symptomatic datum, the courts have found the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). Therefore, the additional elements of receiving data, when considered alone and in combination with the other additional elements, does not amount to significantly 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 09 Nov. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Regarding Step 2A, Prong one:
Applicant remarks that Examiner ignores the disclosure on the use of training data and how the training data is used to train a machine learning model, and instead of “the broadest reasonable interpretation”, the Examiner offered a narrow interpretation of training a machine learning model not based on the specification as filed (Applicant’s remarks at pg. 11, para. 2). Applicant further remarks that the example of a linear regression classifier as evidence of a trained machine learning model is misguided given it is an implementation rather than training a machine learning model, and that the claim made by the Examiner that a machine-learning model may be trained by a process performed in the mind or with pen and paper is misguided, and no further reasoning as to how a machine-learning model may be trained with “pen and paper” is offered (Applicant’s remarks at pg. 11, para. 2). Applicant remarks that the Examiner reduces any machine-learning process to “merely a tool used to perform a mental process” and fails to consider the fact the system makes use of one or more machine learning processes to generate causal nodes which may link or more effects (Applicant’s remarks at pg. 11, para. 3 to pg. 12, para. 1). Last, Applicant remarks that the trained machine learning processes are tied to a machine, specifically the trained machine learning model, and cannot be practically performed in the human mind because the idea behind training da is because the machine learning program is so complex and so sophisticated (Applicant’s remarks at pg. 12, para. 3).
This argument is not persuasive. The broadest reasonable interpretation of training a machine-learning model includes embodiments in which the machine learning algorithm is ordinary linear regression, which involves minimizing a square difference between predicted and observed outcomes, or k-means clustering, which involves minimizing distances between points.  This position is supported by Applicant’s specification at paragraphs [0017] and [0023], which discloses linear regression as an example of a machine learning algorithm and involves minimizing an error function. Therefore, a linear regression model can be a machine learning model, and is not merely an “implementation” (i.e. the linear regression classifier is trained before being implemented). Furthermore, in the previous Office action mailed 21 Sept. 2020 at para. [045], it was described that an ordinary linear regression machine learning algorithm involves minimizing a square difference between predicted and observed outcomes which can be practically performed via pen and paper; similarly, another embodiment was provided of performing k-means clustering, which involves minimizing distances between points, as described in Applicant’s specification at para. [028]. Accordingly, reasoning has been provide as to how a machine learning model can be trained via pen and paper, and Applicant has not provided any reasoning as to why training a linear regression classifier, or even a k-means clustering algorithm, as recited in claim 2, could not be practically performed in the mind aided with pen and paper. 
Furthermore, the specific steps recited in claim 1 for generating the machine learning model include generating genotypic an symptomatic causal nodes using a first feature learning algorithm and a second feature learning algorithm, respectively, trained on genetic training data comprising disease states and correlated genes and a symptomatic training data set comprising disease states and correlated symptoms, respectively. The remaining limitations involve connecting the generated genotypic and symptomatic causal nodes based on shared disease states between the nodes, and identifying a path in the causal graph based on genetic and symptomatic inputs, each of when amount to a mere analysis of data which can be practically performed in the mind. As such, the steps involving generating the causal nodes and linking them together has been considered, and further recites a mental process.
Last, regarding the machine learning program being too complex and sophisticated to be performed mentally, Applicant’s specification at para. [0020] discloses that machine learning algorithms include any algorithms which receive a training set relating inputs to outputs, and find an optimal mathematical relationship according to some scoring function. As such, training a machine learning model (e.g. optimizing the scoring function), is recited at a high level of generality, such that embodiments of training a machine learning model can be practically performed in the mind or with pen and paper.

Applicant remarks that claim 1, much like the above Federal Circuit holding, recites the manipulation of data structures (classification of inputs and training data) with the output of a modified computer data structure (the causal model), and therefore, much like the claims at issue in SiRF Tech. does not "'deal[] with ... a method that [could] be performed without a machine' and that there [is] 'no evidence... that the calculations [could] be performed entirely in the human mind."' Cybersource Corp., 654 at 1376 citing SiRF Tech., 601 F.3d at 1331 (Applicant’s remarks at pg. 12, para. 3).
This argument is not persuasive. The claims in Cybersource Corp. v. Retail Decisions, Inc. involve outputting the additional element of a specific computer data structure (a halftoned digital image). The instant claims involve generating a causal graph by connecting generated symptomatic nodes to genotypic nodes by instantiating edges connecting the nodes based on matching disease states, which could reasonably include drawing the causal graph, including the plurality of causal nodes and edges, on pen and paper. The claims do not describe generating a specific computer data structure associated with the causal graph. Therefore, the method does not require a machine such that the steps could not be practically performed in the human mind.

Applicant remarks, much like the claims in In Re Adjaoute, the system for generating a genotypic causal model if a disease state recited by claim 1 is a system “difficult and challenging for non-experts due to their computational complexity”, and therefore could not be practically performed in the human mind (Applicant’s remarks at pg. 12, para. 4 to pg. 13, para. 1).
This argument is not persuasive. In In Re Adjaoute, the board found that “monitoring the operation of machines using neural networks, logic decision trees, confidence assessments, fuzzy logic, smart agent profiling, and case-based reasoning” cannot be practically performed in the mind (Appeal 2018-007443, pg. 10). Therefore, the claims in In Re Adjaoute specifically recited using trained neural networks. The instant claims recite a “machine-learning model”. Although training a neural network cannot be practically performed in the mind, the broadest reasonable interpretation of a machine learning model includes linear regression models and k-means clustering algorithms, which are not too complex to be practically performed in the mind, as discussed above. 

Applicant remarks that, regarding the step of generating the trained machine learning model falling under the mathematical concept grouping of Abstract ideas, the Examiner is relying on the Specification to determine that the claims are using a mathematical formula, and that in Ex parte Hannun, the PTAB held that since a mathematical algorithm or formula is not recited in the claim, and that while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims; Applicant further remarks that since the instant claims do not recite a mathematical relationship, formula, or calculation, the claims do not recite a mathematical concept, similar to the claims in Ex parte Hannun (Applicant’s remarks at pg. 13, para. 2 to 3).
This argument is not persuasive. In Ex parte Hannun, the limitation regarding predicted character probabilities to decide a transcription of the input audio was found to not recite a mathematical concept because, while the specification disclosed a mathematical algorithm for predicting character probabilities, this mathematical algorithm was not recited in the claims (No. 2018-003323, pg. 3 and 10), as pointed out by Applicant. In this case, the claims recite generating a machine learning model by “generating, using the first feature learning algorithm, the plurality of genotype causal nodes….: identifying, using the first feature learning algorithm, in the genetic training set…[to identify] a plurality of gene combinations…”, in addition to similar limitations regarding a second feature learning algorithm, which explicitly recite the first and second feature learning algorithms (i.e. mathematical algorithm) in the claims, unlike the claims in Ex parte Hannun. Dependent claim 2 further limits the first feature learning algorithm to comprise a k-means clustering algorithm (i.e. a mathematical algorithm). While Applicant’s specification was discussed in the response to arguments in the previous Office action, the specification was used to support the broadest reasonable interpretation of the terms “first feature learning algorithm” and “second feature learning algorithm” and was not used to import mathematical formulas from the specification into the claims. MPEP 2106.04(a)(2) states there is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. In this case, the broadest reasonable interpretation of generating the machine learning model by using first and second feature learning algorithms, in light of Applicant’s specification, includes generating the machine learning model using linear regression and/or k-means clustering algorithms (see para. [0017] and [0028] of Applicant’s specification), which encompasses a mathematical calculation given performing either algorithm requires the addition of weighted variables and/or determining distances between data points (i.e. subtraction), respectively, as discussed above. 
Furthermore, in Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014), the courts found that claims directed to organizing information and manipulating information through mathematical correlations recited a mathematical relationship.  Therefore, similar to the claims in Digitech, the instant claim limitations of using a first and second feature learning algorithm to identify correlations between disease states and genes and disease states and symptoms, respectively, in order to generate a plurality of causal nodes, and connecting the nodes according to matching disease states (e.g. according to the correlations) amounts to a textual equivalent of a mathematical relationship. Therefore, the claims recite a mathematical concept.

Applicant remarks that the Examiner alleges that claims 1 and 11 recite certain methods of organizing human activity (Applicant’s remarks at pg. 13, para. 4 to pg. 14, para. 1).
This argument is not persuasive. In the previous Office action, the claims were identified to recite a mental process and a mathematical concept, but no limitations were identified as reciting certain methods of organizing human activity. 

Regarding Step 2A, Prong two:
Applicant remarks that claim 1 imposes meaningful limits which allow for an incorporation into a practical application of the alleged judicial exception, for recitation of “…the machine-learning model is configured to receive a genetic sequence….; the machine learning model is configured to output at least a path in the causal graph….; generating using a first feature learning algorithm, the plurality of genotypic causal nodes…”, and as shown in these limitations in claim 1, the improved technological results for generating a genotypic causal model of a disease state was achieved in a specific and limited way, which would render the claim non-abstract (Applicant’s remarks at pg. 16, para. 2 to pg. 17, para. 1).
This argument is not persuasive. Under Step 2A, Prong 2, it is important to evaluate the significance of the additional elements relative to applicant’s invention, and to keep in mind the ultimate question of whether the exception is integrated into a practical application. If the claim as a whole integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception and the claim is eligible at Step 2A. See MPEP 2106.04(d) II. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. MPEP 2106.04(a) II. In this case, the limitations identified by Applicant of “…the machine-learning model is configured to receive a genetic sequence….; the machine learning model is configured to output at least a path in the causal graph….; generating using a first feature learning algorithm, the plurality of genotypic causal nodes…” are part of the abstract idea, as discussed in the above rejection, and are not additional elements of the claim. Therefore, an improved genotypic causal model of a disease state would amount to an improved abstract idea, which is not an improvement to technology. 
Furthermore, the additional elements of claim include “a computing device configured to perform the steps of:…receiving the symptomatic training set including a plurality of data entries containing a plurality of symptoms and a plurality of disease states, wherein each data entry includes a disease state and at least a correlated symptom”. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f)(2). Therefore, the additional elements of claim 1 do not meaningfully limit the judicial exception. 

Applicant remarks that examiner states that “a computing device and receiving data are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity….does not integrate a judicial exception into a practical application”, the federal circuit cautioned in McRo “that courts must be careful to avoid oversimplifying the claims by looking at them generally and failing to account for the specific requirements of the claim”, and by failing to take into account the specific limitations of the claim, the Examiner has oversimplified the claim and done exactly what the Federal Circuit warned against (Applicant’s remarks at pg. 17, para. 2 to 4).
This argument is not persuasive. Regarding the computing device and receiving data, Applicant has not pointed how these limitations were oversimplified and which specific limitations were failed to be taken into account. As discussed above, under Step 2A, Prong 2, the additional elements are evaluated to determine whether the claim integrates the recited judicial exception into a practical application. The additional element of the claims include “a computing device”, which under the broadest reasonable interpretation of the term is a generic computer comprising a processor, “receiving the symptomatic training set…”, and “receiving a second symptomatic datum”; thus the additional elements of the claim amount to a generic computer which receives data, which the courts have found does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Regarding Step 2B:
Applicant remarks that the Examiner has failed to evaluate the claim as an ordered combination, without ignoring the requirements of individual steps and has oversimplified the claims against the teaching of McRO because Examiner states that the limitations cited by Applicant, except for the step of receiving the symptomatic training set, used to support Applicant’s argument that the claims amount to significantly more than the recited judicial exception are not considered under Step 2B, and thus the Examiner has admitted that Step 2B has not been analyzed as directed under Step 2B and has not looked at the limitations as an ordered combination (Applicant’s remarks at pg. 18, para. 1 to pg. 19, para. 1).
This argument is not persuasive. Under Step 2B, whether the claim recites additional elements that amount to significantly more than the judicial exception is considered, and the additional elements should be considered as an ordered combination. See MPEP 2106 III and 2106.05 I. B. However, the limitations which recite an abstract idea are considered as an ordered combination when determining whether a claim amounts to significantly more than the recited judicial exception. As discussed in the above rejection, the additional elements of the claim include a computing device and receiving data, which the courts have found does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the claims do not recite any additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Applicant remarks that claim 1 provides a solution to the technical problem of optimizing machine-learning outputs from a system designed and configured to generate a genotypic causal model of a disease state where a considerable large volume of data are involved (Applicant’s arguments at pg. 19, para. 2).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not require a large amount of data. Furthermore, as discussed above, under Step 2B, whether the claim recites additional elements that amount to significantly more than the judicial exception is considered. However, Applicant has not provided any information as to how the additional elements of the claim provide an improvement to technology. 

Applicant remarks that the Examiner does not provide any court cases where, for example, the elements recited in claim 1, including the use of a trained machine-learning process, may be noted as well-understood, routine, and conventional, and any alleged communication interface, computing device, and/or sensor in the instant disclosure is an integral part of the claimed invention involving trained machine-learning processes (Applicant’s remarks at pg. 20, para. 2 to pg. 21, para. 3). Applicant further remarks that no reference to a citation that well-understood, routine, and conventional nature of the additional elements was referenced in the Office action, and there was no official notice that the Examiner was taking Official notice (Applicant’s remarks at pg. 21, para. 1-2).
This argument is not persuasive. As discussed above, the limitations regarding the machine learning model are part of the recited judicial exception, while under Step 2B, whether the claim recites additional elements that amount to significantly more than the judicial exception is considered. See MPEP 2106 III. Therefore, the machine learning model and limitations pertaining to its generation and use are not considered under Step 2B, and thus, support as set forth in Berkheimer is not required to demonstrate the abstract idea is well-understood, routine, and conventional. 
Regarding the additional elements recited in the claim of a computing device and receiving data, as discussed in the above rejection, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Thus, a citation to one or more court decisions noting the well-understood, routine, and conventional nature of the additional elements has been provided. Furthermore, a citation to one or more court decisions is sufficient to support the finding that an additional element(s) is well-understood, routine, and conventional, as noted by Applicant (Applicant’s remarks at pg. 21, para. 1, e.g. “…supports a rejection in writing with one or more of the following”), and thus, a reference to a citation is not required.  Therefore, the claims do not amount to significantly more than the recited judicial exception.

Applicant remarks that claim 11 should not be rejected under 35 U.S.C. 101 for the same reasons discussed above for claim 1, and dependent claims 2, 5-10, 12, and 15-22 should not be rejected under 35 U.S.C. 101 because they depend from either claim 1 or claim 11 (Applicant’s remarks at pg. 22, para. 3-4).
This argument is not persuasive for the same reasons discussed above for claim 1.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631